Title: To George Washington from William Malcom, 18 November 1780
From: Malcom, William
To: Washington, George


                        
                            Sir
                            Wall Kill Novr 18th 1780
                        
                        I am Honord with your Excellencys Letter of the 12th Inst.—Altho’ part of the State Troops which were under
                            my Command have to Serve untill about the middle of next month General Clinton give me permission to come down on some
                            bussiness of my own, & also to expedite Supply, especially of Beef for the department which Co. Hay informs me will
                            very soon be done—I shall return next week to have the Troops Mustered & Regularly dissmissd.
                        Being of Opinion that you have a very considerable dependence on the armoury at Albany, I took some pains to
                            Know the State of it ,and, think it my duty to Recomd that the Commanding officer there be instructed to inspect it
                            Occasionally—And to See that every thing is furnished to carry it on—Shepherd the manager (although of a doubtfull
                            Political Character) appears to be a very Honest & most certainly a Capable man—and I am well convinced if
                            properly Supported could furnish & retain the necessary Quantity of arms, at present he is destitute of either Men
                            Money or Material—If I judge right that your Excellency depends upon it—no doubt but you will give orders on the
                            subject—if I am mistaken, a very considerable expence is thrown away. At present Mr Shepherd has every thing in very
                            compleat order, & only wants to be properly Supported to do great things in this Material branch—A letter to
                            General Clinton and a standing order to the Qr Master General at Albany to furnish Materials, is immediately
                            necessary—Although the damage done by the Enemy on the Frontiers is very considerable Yet from an Estimate which I have got
                            made it is not so very great as was at first imagined.I have the Honor to be with the greatest respect Your Excellencys
                            Most Obd. & very Hbl. ervt
                        
                            W. Malcom
                        
                     Enclosure
                                                
                            
                                Sir,
                                Albany 9th Novr 1780
                            
                            I have for four years past had the Direction of the Armourers at this place, and have the Happiness to
                                believe that the Works have been Managd to general Advantage and Satisfaction. But I am, at present, so embarass’d on
                                many Accts, that unless Some immediate attention is paid to this Usefull branch, I am persuaded, that the Works must
                                Soon Cease—The men have got no money for a Considerable time past, very often no Provision, or Rum; and Such as are
                                Citizens are call’d out on every Idle Alarm, notwithstanding the damage which the Public Suffers thereby.
                            We also, want a number of Articles for the Business, which I do not See any means of procuring, nor any
                                endeavour for the purpose. The Building where we work and keep our Stores, is in so unfinished and incomplete a
                                Condition, that the men will be idle on that account for the Winter, even if every other Difficulty were remov’d. As
                                I am very Anxious to carry on this Usefull Branch to the Greatest advantage to the Country, and for my Own Credit also,
                                I beg that you will report our Situation to the Comr in Chief and Genl Knox, and by that means, I hope, we will be put
                                on a proper establishment. I have the Honr to be, Sir, Your Most Obt Hble Servt
                            
                                Wm Shepherd
                            
                        
                        
                    